Citation Nr: 9925978	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  97-27 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to the cause of the veteran's death as 
secondary to nicotine dependence and tobacco use in service.

2.  Entitlement to Chapter 35, Title 38 United States Code 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and her former daughter-in-law


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from March to November 
1944.  The veteran died in October 1976.  The appellant is 
his widow.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a May 1997 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO).  The notice of 
disagreement was submitted in May 1997.  The statement of the 
case was issued in June 1997.  A substantive appeal was 
received in August 1997.  The appellant and her former 
daughter-in-law testified at a personal hearing at the RO in 
July 1997.  The appellant canceled her request for a hearing 
before a member of the Board at the in September 1997. 

By rating action in September 1994, the RO denied entitlement 
to service connection for the cause of the veteran's death on 
a direct basis and as secondary to asbestos, mustard gas 
and/or the service connected nervous condition and denied 
entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.  The appellant 
was notified of those determinations and of her appellate 
rights by letter dated in September 1994. By rating action in 
April 1996, the RO denied entitlement to DIC benefits 
pursuant to 38 U.S.C.A. § 1151 based on radiation treatment 
at a VA hospital.  The appellant was notified of that 
determination and of her appellate rights by letter dated in 
May 1996.  The appellant did not appeal those determinations 
and they are not in appellate status.

The Board notes by letter in March 1986 and by rating action 
September 1994, entitlement to service connection for the 
cause of the veteran's death was denied by the RO.  As the 
issue of entitlement to service connection for the cause of 
the veteran's death due to nicotine dependence and tobacco 
use in service has been developed on a de novo basis and as 
separate from previously denied claims for service connection 
for the cause of the veteran's death, the Board will consider 
it on a de novo basis as the RO never considered the claim on 
that basis.

In the July 1999 Informal Hearing Presentation, the 
appellant's representative appears to be asking for the claim 
for entitlement to DIC benefits under the provisions of 
38 U.S.C.A. § 1318 to be reopened.  As the issue has not been 
adjudicated, it is referred to the RO for the appropriate 
action.

FINDINGS OF FACT

1.  The veteran died on October [redacted], 1976. The cause 
of the veteran's death was carcinoma of the lung.

2.  At the time of the veteran's death, service connection 
was in effect for paranoid type schizophrenia, evaluated as 
100 percent disabling from February 17, 1972, with an 
entitlement to special monthly compensation on account of the 
need for regular aid and attendance from January 1974; the 
veteran was found to be incompetent from February 22, 1974.

3.  There is no competent medical evidence of a nexus between 
the veteran's cause of death to the use of tobacco in service 
or to nicotine dependency developed in service.

4.  By rating action in April 1976, the RO determined that 
the veteran was entitled to a permanent and total rating due 
to service connected disability, which was in effect at the 
time of his death.


CONCLUSIONS OF LAW

1.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death due to 
nicotine dependence and tobacco use is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991).

2.  Entitlement to Chapter 35, Title 38 United States Code 
benefits is established. 38 U.S.C.A. § 3501 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The certificate of death indicates that the veteran died on 
October [redacted], 1976 while hospitalized at Durham VA Medical 
Center.  The immediate cause of death was listed as carcinoma 
of the lung.  No autopsy was performed.  At the time of the 
veteran's death, service connection was in effect for 
paranoid type schizophrenia, evaluated as 100 percent 
disabling from February 17, 1972, with an entitlement to 
special monthly compensation on account of the need for 
regular aid and attendance from January 1974.  The veteran 
was found to be incompetent from February 22, 1974.

The service medical records show that the veteran was 
hospitalized during service for treatment of dementia 
praecox.  The service medical records are negative for 
evidence of smoking in service or of a diagnosis of nicotine 
dependence during active service.

The claims file contains numerous postservice VA and private 
outpatient and hospital records dated from April 1945 to 
October 1976.  On VA examination in April 1945, it was noted 
that the veteran was working in the fire department and that 
he had worked there one year prior to entry into active 
service.  That examination report is negative for a diagnosis 
of lung cancer.  The first evidence of lung cancer is show in 
an April to May 1976 VA hospital summary which shows that the 
veteran was admitted for radiation therapy for lung cancer.  
It was noted that that veteran was a one pack a day smoker 
who had been treated chronically for a nervous condition.  It 
was indicated that he had been evaluated at McCain Hospital 
two weeks prior to admission for cough and night sweats and 
was found to have unresectable carcinoma of the lung.  The 
final diagnosis was carcinoma of the lung.  There is no 
evidence in these records of nicotine dependence during 
active service.

The appellant testified in July 1997 that the veteran smoked 
cigarettes to help calm his nerves.  She indicated that he 
smoked during service and was unsure whether he smoked prior 
to service.  She testified that the veteran had indicated 
during his lifetime that he was addicted to cigarettes and 
was unable to quit smoking.  She asserted that smoking, which 
started in service, contributed to the veteran's death from 
lung cancer.

In October 1997, the appellant submitted a statement 
indicating that the veteran had started smoking cigarettes in 
May 1944 when he came home for basic training.  She indicated 
that in addition, he smoked cigars and chewed tobacco.  She 
indicated that he used tobacco from 1944 to 1976.  

II.  Analysis

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one which is plausible.  If she has not 
presented a well-grounded claim, her appeal must fail, and 
there is no duty to assist her further in the development of 
his claim because such additional development would be 
futile.  38 U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. 
App. 78 (1990).  As will be explained below, the Board finds 
that her claim is not well-grounded.

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports. 38 C.F.R. 
§ 3.312(a)(1998).  The service-connected disability will be 
considered as the principal (primary) cause of death when 
such disability, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b) (1998).  
Contributory cause of death is inherently one not related to 
the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1) (1998).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a preexisting injury 
suffered or disease contracted in line of duty. 38 U.S.C.A. § 
1110 (West 1991).  Further, secondary service connection will 
be granted when a disability is proximately due to or the 
result of a service connected disease or injury. 38 C.F.R. 
3.310 (1998).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that in order for a claim for 
service connection to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence.).  Caluza v. Brown, 7 Vet. App. 
498 (1995).  For a claim of service connection for the cause 
of the veteran's death to be well grounded, there must be 
competent medical evidence that an established service-
connected disorder caused or contributed to death, or medical 
evidence that the conditions involved in death are linked to 
service or to an established service-connected condition.  
Ruiz v. Gober, 10 Vet. App. 352 (1997); Johnson v. Brown, 8 
Vet. App. 423 (1995).

A precedential opinion by the VA General Counsel clarified 
when entitlement to benefits may be awarded based upon in- 
service tobacco use.  This opinion determined that direct 
service connection may be established if the evidence shows 
injury or disease resulting from tobacco use in service.  
VAOPGCPREC 2-93, 58 Fed. Reg. 42,756 (1993).  The General 
Counsel issued a clarification of this opinion in June 1993 
and stated that the opinion does not hold that service 
connection will be established for a disease related to 
tobacco use if the affected veteran smoked in service.  
Rather, the opinion holds that any disability allegedly 
related to tobacco use which is not diagnosed until after 
service would not preclude establishment of service 
connection.  However, it must be demonstrated that the 
disability resulted from use of tobacco during service, and 
the possible effect of smoking before or after service must 
be taken into consideration.

With regard to the issue of secondary service connection, a 
precedential opinion by the VA General Counsel was issued to 
clarify when service connection may be granted if the 
disability is secondary to nicotine dependence which arose 
from a veteran's tobacco use during service.  The VA General 
Counsel found that a determination as to whether secondary 
service connection should be established depends upon 
affirmative answers to the following three questions: (1) 
whether nicotine dependence may be considered a disease for 
purposes of the laws governing veterans' benefits (2) whether 
the veteran acquired a dependence on nicotine in service, and 
(3) whether that dependence may be considered the proximate 
cause of disability or death resulting from the use of 
tobacco products by the veteran.  VAOPGCPREC 19-97, 62 Fed. 
Reg. 37,954 (1997).  In a May 1997 memorandum, the Under 
Secretary for Health stated that nicotine dependence may be 
considered a disease for VA compensation purposes.  Moreover, 
the determination as to whether a veteran is dependent on 
nicotine is a medical question.

The Board recognizes that on July 22, 1998, the President 
signed the "Internal Revenue Service Restructuring and Reform 
Act of 1998" into law as Public Law No. 105-206.  This law 
prohibits service connection of a death or disability on the 
basis that it resulted from an injury or disease attributable 
to the use of tobacco products by a veteran during the 
veteran's service. 112 Stat. 685, 865-66 (1998) (to be 
codified at 38 U.S.C.A. § 1103).  However, this new section 
applies only to claims filed after June 9, 1998.  As the 
appellant in the present case filed her claim prior to June 
9, 1998, the statutory change will not affect the disposition 
of this appeal.

The Board concludes that the claim for entitlement to service 
connection for the cause of the veteran's death is not well-
grounded.  The appellant asserts that the veteran's death 
from lung cancer was caused by smoking and nicotine 
dependence during service.  Even though the record indicates 
that the veteran was a smoker, there is no competent medical 
evidence of nicotine dependence during active service and no 
medical evidence relating the claimed nicotine dependence to 
the veteran's lung cancer.  There is no competent medical 
evidence that the cause of the veteran's death is related to 
smoking during service.  Therefore, service connection on a 
secondary basis is not warranted. Therefore, the second prong 
of Caluza has not been met with regard to the claim.  What is 
lacking to establish a well grounded claim is competent 
medical evidence of nexus between the cause of the veteran's 
death and smoking or nicotine dependence during active 
service.

The only evidence of record linking the veteran's death from 
cancer to his active service are the contentions of the 
appellant.  She has asserted that the veteran began smoking 
in service and this led to his death from lung cancer.  
However, as noted above, there is no medical evidence of a 
nexus between cigarette smoking during active service and the 
cause of the veteran's death.  The Court has held that lay 
evidence is inadequate to establish a medical nexus between 
the cause of the veteran's death and his active service.  The 
Court has held that lay persons are competent to testify as 
to what they actually observed and what is within the realm 
of their personal knowledge.  Layno v. Brown, 6 Vet. App. 465 
(1994).  However, the Court has also held that lay testimony 
is not competent to prove a matter requiring medical 
expertise.  Grottveit v. Brown, 5. Vet. App. 91 (1993).  The 
appellant is not medically trained and is not competent to 
testify as to the cause of the veteran's death.  
Consequently, she has not met the initial burden under 38 
U.S.C.A. § 5107(a) as the lay evidence submitted does not 
cross the threshold of mere allegation.  Thus, the claim is 
not well-grounded as it lacks plausibility.

In claims that are not well grounded, VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary has advised the claimant of the evidence necessary 
to be submitted with a VA benefits claim.  Robinette v. 
Brown, 8 Vet. App. 69 (1995).

A remand, pursuant to 38 U.S.C.A. § 5103(a) (If the veteran's 
application for benefits is incomplete, the VA shall notify 
the veteran of the evidence necessary to complete the 
application), is not necessary. The appellant has not put VA 
on notice that competent evidence exists that supports her 
assertions that the cause of death is related to smoking in 
service.  Furthermore, the Board and the RO have taken steps 
to ensure that the veteran has submitted a complete 
application.  The Board notes that June 1994, the appellant 
indicated that every doctor the veteran saw after the 
diagnosis of cancer, including VA doctors, indicated that the 
cancer had its inception in service.  By letter dated in 
March 1997, the RO advised the appellant that with regard to 
the claim of death due to exposure to tobacco products, she 
should furnish a summary of the veteran's smoking history and 
any medical evidence or an opinion to support the contention 
that his lung cancer was caused by cigarettes smoked on 
active duty.  It was also indicated that she should submit 
statements from physicians.  In April 1997, the appellant 
submitted a statement detailing the veteran's smoking 
history.  However, she has not submitted any medical evidence 
or identified by name any doctor who has related the smoking 
during service to the veteran's death from lung cancer.  
Consequently, the RO has met its burden under 38 U.S.C.A. § 
5103(a) by informing the veteran of the evidence necessary to 
complete her application for benefits.  By this decision, the 
Board is informing the appellant of the evidence necessary to 
make her claim as set forth above well grounded.

Finally, the Board has considered the "benefit of the doubt" 
doctrine; however, as the appellant's claim does not meet the 
threshold of being well grounded, a weighing of the merits of 
the claim is not warranted and the benefit of the doubt 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

A surviving spouse of any person, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits. 38 U.S.C.A. § 3501(a) (West 1991).  The record 
shows that by rating action in April 1976, the RO determined 
that no future examination of the veteran was required.  As 
such, the RO determined that the veteran's 100 percent 
disability rating was permanent.  As it has been found that 
the veteran had a permanent and total rating due to service-
connected disability in effect at the time of death, the 
appellant, who is his surviving spouse, is entitled to 
Chapter 35 benefits.


ORDER

Entitlement to the cause of the veteran's death as secondary 
to nicotine dependence and tobacco use in service is denied.

Entitlement to Chapter 35, Title 38 United States Code 
benefits is granted.




		
	E. M. KRENZER
	Member, Board of Veterans' Appeals



 

